[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 10-11465                ELEVENTH CIRCUIT
                                                         FEBRUARY 14, 2011
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                   D.C. Docket No. 9:09-cv-82285-JIC

GARY CHARLES BRESTLE,

                                                         Plaintiff - Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                        Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (February 14, 2011)

Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.
PER CURIAM:


       Gary Brestle, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his complaint brought pursuant to the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671 et seq. No reversible error has been

shown; we affirm.

       The allegations in Brestle’s FTCA complaint stemmed from events

underlying his prior criminal proceedings.1 Brestle alleged that two agents with the

Federal Bureau of Investigation (“FBI”) interfered with a witness, who was

contacted by the government in connection with the criminal investigation of

Brestle, by telling the witness false information about a civil lawsuit in which

Brestle was involved. Brestle also alleged that the government prevented him

from selling his house and from conducting business transactions with a Florida

businessman. Brestle characterized this conduct as tortious interference with his

economic expectations.

       The district court dismissed the complaint because (1) it was based on the

same operative facts as his previously denied section 2255 motion and, thus, was




       1
       Brestle pleaded guilty to wire fraud and promotion of money laundering. He
unsuccessfully challenged his convictions and sentences in a 28 U.S.C. § 2255 motion to vacate.

                                               2
successive; (2) it attacked the validity of his underlying convictions and, thus, was

barred by Heck v. Humphrey, 114 S.Ct. 2364 (1994); and (3) it was barred by the

FTCA’s two-year statute of limitations. On appeal, Brestle argues that the district

court impermissibly characterized his tort claims as a successive collateral attack

on his criminal convictions.2

       We disagree with the district court’s conclusion that Brestle’s complaint

attacked his underlying convictions. While Brestle’s FTCA complaint is based on

the same core facts that gave rise to his section 2255 motion, Brestle’s claims of

witness tampering and tortious interference do not challenge the fact of his

convictions or duration of his sentences. And Brestle sought money damages, not

a speedier release. See Heck, 114 S.Ct. at 2369 (habeas corpus is “the exclusive

remedy . . . [to] challenge[] the fact or duration of . . . confinement and seek[]

immediate or speedier release,” even though the claims may come within the

procedural framework of a civil rights complaint).

       But we may affirm the district court on any ground supported in the record.

See Greenberg v. National Geographic Soc’y, 533 F.3d 1244, 1272-73 n.28 (11th

Cir. 2008) (en banc) (explaining that “it is an axiom of appellate review that the



       2
         We review de novo a district court’s grant of a motion to dismiss. Dalrymple v. United
States, 460 F.3d 1318, 1324 (11th Cir. 2006).

                                               3
judgment of a district court may be affirmed upon any adequate ground, even if it

is other than the one on which the court actually relied”). And here, the record

shows that the district court lacked jurisdiction over Brestle’s complaint; so,

dismissal was appropriate. See United States v. Straub, 508 F.3d 1003, 1008 (11th

Cir. 2007) (reviewing sua sponte whether a district court had subject-matter

jurisdiction).

      The FTCA provides that the government is liable in tort if the complained-

of conduct is committed under circumstances where the United States, if a private

person, would be liable to the claimant in accordance with state law. 28 U.S.C. §

1346(b)(1). Brestle’s allegation that FBI agents interfered with a witness is

premised solely on principles of federal criminal law. Because this claim would

not be cognizable in tort under the laws of Florida, it is not cognizable in an FTCA

action.

      The FTCA specifically declines to waive sovereign immunity for claims that

are based on “misrepresentation, deceit, or interference with contract rights.” See

28 U.S.C. § 2680(h). And the substance of Brestle’s other claims involve

governmental misrepresentation of facts and corresponding interference with

Brestle’s purported contractual and business relationships. While Brestle

characterized these claims as tortious interference with economic expectations,

                                          4
“[i]t is the substance of the claim and not the language used in stating it which

controls whether the claim is barred by an FTCA exception.” See JBP

Acquisitions, LP v. United States ex rel. F.D.I.C., 224 F.3d 1260, 1264 (11th Cir.

2000) (quotation omitted).

       Thus, Brestle’s remaining claims rest on grounds that Congress specifically

excluded from the FTCA’s waiver of immunity. Bounds on a waiver of sovereign

immunity must be observed strictly; and Brestle’s complaint fails to overcome

those limitations. See Lehman v. Nakshian, 101 S.Ct. 2698, 2701-02 (1981). A

question of sovereign immunity is a jurisdictional issue; without a statutory

waiver, a district court has no jurisdiction to entertain a suit against the United

States. United States v. Mitchell, 100 S.Ct. 1349, 1351 (1980). So, because the

government was immune from suit, the district court’s order of dismissal was

appropriate.3

       AFFIRMED.




       3
       Because we conclude that the district court lacked jurisdiction over Brestle’s claims, it is
unnecessary to discuss his argument the FTCA’s limitations period should be equitably tolled.

                                                 5